Citation Nr: 0210501	
Decision Date: 08/26/02    Archive Date: 09/05/02

DOCKET NO.  95-42 244	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel



INTRODUCTION

The veteran had active military service from January 1972 to 
January 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  The case was remanded by the Board in 
July 1997 for further development.  In April 2001, 
jurisdiction over the case was transferred to the RO in 
Baltimore, Maryland.  The case was returned to the Board in 
June 2002.

The Board notes that the veteran, in October 1995, perfected 
his appeal with respect to the issue of entitlement to an 
initial evaluation in excess of 20 percent for low back 
disability.  The Board remanded that claim in July 1997 for 
further development.  While the claim was in remand status, 
the Buffalo RO, in August 1998, increased the evaluation 
assigned to 40 percent disabling, effective the day following 
the veteran's retirement from service.  In a statement 
submitted later that month, the veteran indicated that he was 
satisfied with the 40 percent evaluation assigned his low 
back disability.  His appeal with respect to that issue is 
therefore considered withdrawn.  38 C.F.R. § 20.204(b), (c) 
(2001).

The Board notes that in the same August 1998 statement, the 
veteran requested entitlement to a separate compensable 
rating for neurological impairment affecting his right leg, 
namely right foot drop.  In an April 2000 rating decision, 
the Buffalo RO denied entitlement to a separate rating for 
right foot drop, and also denied entitlement to an increased 
rating for low back disability.  In January 2001, the 
veteran's representative indicated that the veteran disagreed 
with the April 2000 rating decision with respect to the above 
two issues, and in April 2001 the veteran was issued a 
statement of the case addressing those issues.  In June 2001, 
the veteran submitted a VA Form 9 in which he stated that he 
agreed with the April 2000 rating decision to the extent that 
a separate evaluation for right foot drop was not granted, 
although he emphasized that he did have foot drop.  He also 
explained why he had not sought treatment for his low back 
disability at certain times, and he concluded by stating 
"[a]t this point, I only wish to reserve the right to reopen 
my appeal process later should my service[-]connected 
conditions suddenly deteriorate or be exacerbated to the 
point as to warrant such action on my part."  The Board 
notes that the veteran did not complete the portion of the VA 
Form 9 for identifying the issues he wished to appeal, but 
rather referred the reader to the comments described above.

In November 2001, VA contacted the veteran's representative 
to clarify whether the veteran intended his June 2001 VA Form 
9 to constitute an appeal of the issues of entitlement to an 
increased disability rating for low back disability or 
entitlement to a separate rating for right foot drop.  Later 
in November 2001 the representative apparently indicated that 
the veteran was not pursuing an appeal of those issues.  In 
June 2002, the veteran's representative identified only the 
issue of entitlement to service connection for psychiatric 
disability as on appeal, and noted that the appeal rose from 
an August 1994 rating decision.  No further argument has been 
received from the veteran or his representative with respect 
to the issues of entitlement to a separate rating for right 
foot drop, or entitlement to an increased rating for low back 
disability.

In light of the above, the Board concludes that the only 
issue for which the veteran is currently seeking appellate 
review is that listed on the title page of this action.


FINDING OF FACT

The veteran does not have an acquired psychiatric disorder.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West Supp. 2002); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), was signed into law.  This 
liberalizing law is applicable to the veteran's claim.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, which in any event 
are not applicable in the instant case, the final regulations 
are effective November 9, 2000, and "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629.

The Board notes that the Buffalo RO, in determining that 
service connection was not warranted for psychiatric 
disability, denied that claim on the merits.  Following the 
July 1997 Board remand, the Buffalo RO denied the claim in 
April 2000 on the basis that it was not well grounded, but in 
an April 2002 supplemental statement of the case, the 
Baltimore RO re-adjudicated the claim on the merits and 
continued the denial of the claim.  The Board notes that the 
veteran, in November 2001, was specifically informed by the 
RO of the VCAA, the information and evidence needed to 
substantiate his claim, what evidence VA already had in 
connection with his claim, and which evidence would be 
obtained by him and which evidence would be retrieved by VA.  
In addition, the veteran was provided with a supplemental 
statement of the case in April 2002 which provided the 
veteran with notice of the implementing regulations enacted 
on August 29, 2001.

The record reflects that medical records from all pertinent 
sources identified by the veteran have been obtained by the 
RO, and that the veteran was afforded VA examinations in June 
1994 and March 2000 in connection with his claim.  Neither 
the veteran nor his representative has suggested that any 
further notice or development actions by VA are required 
under the VCAA or the implementing regulations.  

Accordingly, and in light of the above, the Board concludes 
that VA's duties under both the VCAA and the new regulations 
have been fulfilled.

The veteran contends that he developed a psychiatric disorder 
in service for which he might require treatment in the 
future.

Factual background

Service medical records show that the veteran was treated in 
1993 and 1994 for interpersonal relationship problems, with 
symptoms including anxiety, stress and dysphoria.  No 
psychosis was evident.  The veteran was treated through 
individual psychotherapy but no chronic acquired psychiatric 
disability was diagnosed at any point in service.  The 
records show that the veteran's symptoms gradually improved 
through counseling sessions.  At his retirement examination, 
the veteran reported a past history of nervous trouble in 
grammar school, and also reported a history of depression 
over family problems that had resolved.  Psychiatric 
evaluation at his retirement examination was negative for any 
pertinent findings.

The record discloses that the veteran continued his 
counseling sessions at a military facility from his 
retirement until May 1995.  A March 1995 counseling note 
shows that the veteran was diagnosed with dysthymia, 
improved.  The last counseling note dated in May 1995 
indicated that the veteran had not been seen in, or requested 
further treatment by, the mental hygiene clinic for several 
months.  The note indicated that there were no suicidal or 
homicidal concerns with respect to the veteran, and that the 
veteran did not have a history of psychosis; the final 
diagnosis was interpersonal problem in remission.

The veteran was afforded a VA general medical examination in 
May 1994, at which time the examiner noted that the veteran 
had been treated in the past for anxiety, and that he 
continued to receive clinical counseling.  The examiner's 
impressions included, inter alia, anxiety tension state.

The veteran was afforded a VA psychiatric examination in June 
1994, at which time he denied any psychiatric symptoms, and 
the examiner noted that there was no current evidence of any 
affective, thought or personality disorders.  The examiner 
noted that the veteran had presented to the mental hygiene 
service beginning in March 1993, while he was on active duty, 
and that at that time he was experiencing stressors related 
to work and a pending separation and divorce from his wife, 
with consequent psychiatric symptoms.  The examiner noted 
that the veteran's treating physicians had not prescribed 
medications for his symptoms, and that the veteran was still 
in supportive psychotherapy; the veteran reported that he was 
now doing well and was asymptomatic, and was considering 
ending his psychotherapy sessions.  Following mental status 
evaluation of the veteran, the examiner noted that while the 
veteran had apparently carried a diagnosis of either major 
depression or dysthymia in the past, there was no evidence of 
any affective disorder or any other psychiatric condition 
currently.

In a November 1997 statement, the veteran indicated that he 
had not found it necessary to seek treatment for psychiatric 
complaints lately.  He contended that the evidence 
nevertheless demonstrated that his psychiatric disability 
initially arose in service, and he requested that VA accept 
responsibility for future treatment of psychiatric problems, 
should the need arise.

In a March 1999 statement, the veteran indicated that he last 
sought treatment for his symptoms in 1995, at which time his 
psychiatrist told him that he no longer required treatment at 
that time.  He indicated that his psychiatric problems had 
originated from work-related stress, as well as interpersonal 
relationship stress with his former spouse.

On file is the report of a March 2000 VA psychological 
examination, at which time the examiner noted the veteran's 
past history of treatment from 1993 to 1995 for moderate 
depression and stress secondary to relationship problems.  
The veteran reported that he was not being treated for 
psychiatric problems currently, and he reported that his 
depression had resolved fully.  Following mental status 
evaluation, the examiner noted that there was no current 
evidence of any diagnosable mental disorder.  He noted that 
there was no evidence of psychosis or of a major mood 
disturbance or behavior problem, and he noted that there was 
no evidence of significant anxiety, distress or dysphoria 
during the interview.  The examiner finally noted that the 
veteran had a history of adjustment disorder and depressive 
episodes from 1993 to 1995, but that those had resolved.  The 
examiner also concluded that should the veteran experience 
any future depressive episodes, they would likely be related 
to specific stressors in his life at that time, and not 
related to the depressive symptoms for which he was treated 
in service.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 
C.F.R. § 3.303 (2001).

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Chelte v. Brown, 10 Vet. 
App. 268, 271 (1997); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992). 

Although the veteran was treated in service for interpersonal 
relationship problems and symptoms including anxiety and 
dysphoria, primarily through counseling sessions, his service 
medical records are negative for any findings or diagnosis of 
a chronic psychiatric disability, and psychiatric examination 
at his retirement examination was normal.  Moreover, while 
the veteran was diagnosed shortly after service with 
improving dysthymia by the same psychiatrist who treated the 
veteran in service, that same psychiatrist noted that by May 
1995, the veteran required no further treatment, and he gave 
a final diagnosis of interpersonal problem in remission.  The 
Board notes that the veteran has denied seeking any further 
treatment for psychiatric symptoms since 1995, or even the 
need for such treatment.

The Board also notes that while the veteran was also 
diagnosed with anxiety tension state by the May 1994 general 
medical examiner, the June 1994 VA psychiatric examiner 
concluded, despite the veteran's report that he continued to 
attend counseling sessions, that the veteran had no current 
psychiatric disability.  The veteran was afforded a VA 
psychological examination in March 2000 which also resulted 
in a conclusion by the examiner that the veteran had no 
current psychiatric disability; the examiner also 
specifically noted that the adjustment disorder and 
depressive episodes for which the veteran was treated until 
1995 had resolved, and that any future episodes would likely 
not be related to the episodes for which the veteran had been 
treated in service.

As the conclusion of the March 2000 examiner in particular 
was based on a review of the veteran's claims file, including 
the records of the veteran's treatment from 1993 to 1995, and 
is consistent with the June 1994 VA psychiatric examination 
report of record, and since the dysthymia and other symptoms 
for which the veteran was treated from 1993 to 1995 were no 
longer identified as present by his treating psychiatrist by 
May 1995, and as the veteran himself does not contend that he 
currently has a psychiatric disorder, the Board concludes 
that a grant of service connection is not warranted.  The 
veteran did not develop a chronic acquired psychiatric 
disorder in service, and more importantly, he currently does 
not have an acquired psychiatric disorder.  As noted 
previously, there must be evidence of the current existence 
of a claimed disability in order for service connection to be 
granted.  See Rabideau, supra.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claim.

In reaching the conclusion that service connection is not 
warranted for an acquired psychiatric disorder, the Board 
finds that application of the evidentiary equipoise rule is 
not warranted because the evidence is not balanced and a 
reasonable doubt does not exist as to a material issue.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).   


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

